Case 5:18-cr-00258-EJD Document 807-9 Filed 05/27/21 Page 1 of 4




    Exhibit 52
          Case 5:18-cr-00258-EJD Document 807-9 Filed 05/27/21 Page 2 of 4



From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Date: Tuesday, May 25, 2021, 6:27 PM
To: Downey, Kevin <KDowney@wc.com>, Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>,
Bostic, John (USACAN) <John.Bostic@usdoj.gov>, Volkar, Kelly (USACAN) <Kelly.Volkar@usdoj.gov>
Cc: Wade, Lance <LWade@wc.com>, Saharia, Amy <ASaharia@wc.com>, Trefz, Katherine
<KTrefz@wc.com>
Subject: RE: Pretrial/Draft Jury Questionnaire

Kevin,

Thanks for getting back to me. Attached is a draft of our proposed questionnaire. I’m happy to
meet and confer further. Please just let me know.

Best regards,

Bob

From: Downey, Kevin <KDowney@wc.com>
Sent: Thursday, May 20, 2021 2:49 AM
To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN)
<JSchenk@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>; Volkar, Kelly
(USACAN) <KVolkar@usa.doj.gov>
Cc: Wade, Lance <LWade@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine
<KTrefz@wc.com>
Subject: RE: Pretrial/Draft Jury Questionnaire

Bob:

Thank you for this email.

We regret that you feel that you cannot agree to the questionnaire (or, at this stage, even a single
question therein). Questions about inability to serve, employment, language fluency, marital
status, prior jury service, and many other issues that the questionnaire addresses are routine. And
the substantial media coverage of the matter and the continuing Covid 19 pandemic will
obviously require some special inquiry.

I know that you agree that we should make this as efficient as possible for the Court to
resolve. In order to facilitate review by the Court, would you be willing, without more, to
identify the specific questions in our questionnaire (1) to which you object and (2) to which you
have no objection? That way, even if we cannot fully agree on the questionnaire in advance, we
will be able to streamline the Court’s work on this important issue.

Thanks,

Kevin Downey
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
        Case 5:18-cr-00258-EJD Document 807-9 Filed 05/27/21 Page 3 of 4




(P) 202-434-5460 | (F) 202-434-5029
kdowney@wc.com | www.wc.com/kdowney




From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent: Wednesday, May 12, 2021 12:18 PM
To: Downey, Kevin <KDowney@wc.com>; Schenk, Jeffrey (USACAN)
<Jeffrey.B.Schenk@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Volkar,
Kelly (USACAN) <Kelly.Volkar@usdoj.gov>
Cc: Wade, Lance <LWade@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine
<KTrefz@wc.com>
Subject: RE: Pretrial/Draft Jury Questionnaire

Dear Kevin and Lance,

Thank you for preparing and sharing this draft questionnaire. We have reviewed it with care, as
well as questionnaires provided by Judge Davila recently and regularly employed in NDCA. We
attach exemplars. The proposed questionnaire differs substantially from those. To identify just a
few issues, the proposed questionnaire is far too long, deeply intrusive in unnecessary ways,
argumentative, and repetitive, and it significantly exceeds what is sufficient to select a fair and
impartial jury. We see no meaningful prospect of agreement based on the proposed
questionnaire. If, after reviewing the questionnaires provided by Judge Davila and other Judges
within NDCA, you wish to submit to us a revised proposal we will, of course, consider
it. Absent that, we suggest we submit our separate proposals to the Court for resolution.

Best regards,

Bob

********************************
Robert S. Leach
Assistant United States Attorney
United States Attorney’s Office,
 Nothern District of California
1301 Clay Street, Suite 340S
Oakland, California 94612-5217
(510) 637-3918
(415) 793-2945 - Cell



From: Downey, Kevin <KDowney@wc.com>
Sent: Wednesday, May 5, 2021 5:35 PM
To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN)
          Case 5:18-cr-00258-EJD Document 807-9 Filed 05/27/21 Page 4 of 4




<JSchenk@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>; Volkar, Kelly
(USACAN) <KVolkar@usa.doj.gov>
Cc: Wade, Lance <LWade@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine
<KTrefz@wc.com>
Subject: Pretrial/Draft Jury Questionnaire

Counsel:

In anticipation of filing the pretrial statement, attached please find a proposed jury
questionnaire. We hope to file it jointly, so please let us know if it is acceptable to you. Also,
advise if there are other issues you would like to discuss in connection with the pretrial
statement.

Best,




This message and any attachments are intended only for the addressee and may contain information that is
privileged and confidential. If you have received this message in error, please do not read, use, copy, distribute, or
disclose the contents of the message and any attachments. Instead, please delete the message and any attachments
and notify the sender immediately. Thank you.
